

116 HR 3019 IH: American Grown Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3019IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Young (for himself, Mr. Hunter, Ms. Pingree, Ms. Herrera Beutler, Mr. Panetta, Mr. Carbajal, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require that Federal agencies only procure cut flowers and cut greens produced in the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Grown Act. 2.Limitation on procurement (a)In generalFunds appropriated or otherwise available to a Federal agency may only be used for the procurement of a cut flower or cut green if the cut flower or cut green is produced in the United States.
 (b)DefinitionsIn this section: (1)Cut flowerThe term cut flower means a flower removed from a living plant for decorative use.
 (2)Cut greenThe term cut green means a green, foliage, or branch removed from a living plant for decorative use. (3)Federal agency (A)In generalThe term Federal agency means each instrumentality of the Federal Government.
 (B)ExceptionNotwithstanding subparagraph (A), the term Federal agency does not include an instrumentality of the Federal Government if the instrumentality is located outside of the several States or the District of Columbia.
 (4)Produced in the United StatesThe term produced in the United States means grown in— (A)any of the several States;
 (B)the District of Columbia; (C)a territory or possession of the United States; or
 (D)an area subject to the jurisdiction of a federally recognized Indian Tribe. (c)ApplicabilityThis section shall apply to a procurement made or contracted for on or after the date that is one year after the date of the enactment of this Act.
			